In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Nassau County (Molloy, J.), entered October 24, 1991, which granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The plaintiff was injured when she tripped and fell on a municipal sidewalk which was located adjacent to the defendant’s property.
In opposition to the defendant’s motion for summary judgment, the plaintiff relies upon a provision of the Code of the Village of Massapequa Park, which imposes on the defendant landowner a duty to maintain the adjoining municipal sidewalk. However, this ordinance does not expressly impose tort liability upon the defendant for a violation of that duty. Under these circumstances, the defendant owed no duty to the plaintiff to keep the sidewalk in good repair, and cannot be subject to tort liability for any alleged breach of the code provision (see, Forelli v Rugino, 139 AD2d 489; Conlon v Village of Pleasantville, 146 AD2d 736). Mangano, P. J., Balletta, Lawrence and O’Brien, JJ., concur.